DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/18/2021 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 03/18/2021. Claims 1, 7, 9, 15, 17, 23 have been amended. Claims 25-27 have been canceled. Claim 28 has been added. Claims 1-24, 28 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9
Claims 10-16 are rejected as being dependent on claim 9.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 15, 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 7, 15, 23 recite “wherein the one or more data structures comprises multiple data structures.” Claims 1, 9, 17, upon which claims 7, 15, 23 depend, respectively, recite “plural data fields of the one or more data structures.” Per broadest reasonable interpretation, Examiner interprets a “data field” as a “data structure.” Thus, the “one or more data structures” of claims 1, 9, 17 already comprises “multiple data structures,” or “plural data fields.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, 14-19, 22-25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton et al. (U.S. Patent App. Pub. No. US 2011/0191343 A1, hereinafter referred to as "Heaton") in view of Jakobovits (U.S. Patent App. Pub. No. US 2009/0132285 A1).
Regarding (currently amended) claim 1, Heaton teaches a computerized method (Heaton: abstract) of transforming patient data formatted according to one or more computer data structures into another format of another computer data structure for efficient processing and visualization of patient data, the method comprising: 
defining a first data structure comprising a two-dimensional array with multiple data fields arranged as cells in which to store patient data for a plurality of patients (Heaton: figure 7a, i.e., an exemplary user interface displays a table (including rows and columns) of patient data; ¶ 0104-0105; ¶ 0114, i.e., Examiner interprets the “table view” as the claimed two-dimensional array); 
accessing source data structured according to one or more other data structures for the plurality of patients, the source data being arranged among plural data fields of the one or more data structures (Heaton: ¶ 0058-0059), each of the plural data fields of the one or more other data structures having a data type (Heaton: ¶ 0058, i.e., Examiner interprets “values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc.” as the claimed data type), each of the plural data fields of the one or more other data structures having a content type (Heaton: ¶ 0058, i.e., Examiner interprets “glucose values” as the claimed content type), the one or more other data structures being different in structure from the first data structure (Heaton: ¶ 0058, i.e., Examiner interprets the “different data sources, such as data files produced during clinical studies, or extracted from personal blood glucose measurement devices, manual inputs, such as typing in data on an input device, glucose values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc., or any other types of diagnostic data (other than glucose) from nonclinical study sources” as being different in structure from the table view in figure 7a); 
merging the source data of the one or more data structures into a second data structure configured as a two dimensional array, the patient data being preprocessed…as stored in the second data structure (Heaton: ¶ 0060, i.e., “transforming the data into a file format such as depicted by FIG. 2, e.g., placing static and variable data in relational tables”); 
selecting desired source data for the plurality of patients from the plural data fields of the one or more other data structures merged in the second data structure (Heaton: ¶ 0061, i.e., “a user then in step 120 may contextualize selected relevant variables and add disease-specific metadata using the GUI”; ¶ 0108); 
assigning selected source data from the plural data fields of the one or more other data structures merged in the second data structure to the multiple data fields of the first data structure to populate the patient data of the first data structure (Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data, as indicated in the “Studies” section 216; ¶ 0108, i.e., “the corresponding Study Subjects or patient data objects 305 appear in the viewing area 220”; ¶ 0114), 
wherein the assigning includes transforming source data of different content types for two or more fields of the one or more other data structures into a particular transformative data field of the first data structure, the transformative data field being a single cell of the two-dimensional array that stores two or more pieces of data of the different content types (Heaton: figure 7a, i.e., an exemplary cell in the “Tags” column includes “Obese {BMI>30}” (representative of a “BMI” value) and “Max glucose>130” (representative of a “time-series glucose” value); ¶ 0108; ¶ 0114; ¶ 0127), 
(Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105); and 
processing the patient data of the first data structure for visualization at a graphical user interface such that representations of fields of the multiple data fields of the first data structure for a given patient are arranged for display via a single window of the graphical user interface (Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data; ¶ 0114), and such that certain fields of the multiple fields of the first data structure are structured so as to not visibly convey numerical or textual data via the graphical user interface, wherein at least some of the certain fields convey substantive information by virtue of not displaying visible numerical or textual data (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese)).
Yet, Heaton does not explicitly teach, but Jakobovits teaches, in the same field of endeavor, 
…the patient data being preprocessed and de-identified as stored in the second data structure (Jakobovits: figure 9, i.e., “Subjects” “Name” is de-identified (i.e., “PLAQUE0809”) in the table; ¶ 0076, i.e., “data is anonymized”); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the de-identification of patient data, as taught by Jakobovits, within the system of Heaton, with the motivation of “HIPAA-compliant privacy protection” (Jakobovits: ¶ 0076).
Regarding (original) claim 2, Heaton and Jakobovits teach the method of claim 1, wherein assigning selected source data from the plural data fields comprises not assigning source data from some of the plural data fields of the one or more data structures (Heaton: figure 2, i.e., the “Time-dependent data” table includes “BT” values; figure 7a, i.e., table 220 does not include “BT” values).

Regarding (previously presented) claim 3, Heaton and Jakobovits teach the method of claim 1, wherein the multiple data fields of the first data structure for a given patient include a first set of data fields for storing screening information for the given patient (Heaton: ¶ 0112, i.e., Examiner interprets “Sex, Age” as the claimed screening information because ¶ 0039 of the specification of the present invention includes “ screening information includes information such as…age at field B6, gender”), a second set of data fields for storing treatment information for the given patient (Heaton: figure 5, i.e., “Variables” include “Insulin Therapy”; ¶ 0112), a third set of data fields for storing information regarding patient response to treatment for the given patient (Heaton: figure 5, i.e., Examiner interprets the “Glucose Monitoring” as the claimed information regarding patient response because the glucose values change with the patient’s treatment; ¶ 0059; ¶ 0112), a fourth set of data fields for storing laboratory results information for the given patient (Heaton: figure 5a, i.e., “Variables” include “Laboratory Data”; ¶ 0112), a fifth set of data fields for storing medication information for the given patient (Heaton: ¶ 0190-1091), and a sixth set of data fields for storing adverse event information for the given patient (Heaton: ¶ 0190-0191); and 
wherein the second, third, fourth, fifth, and sixth sets of data fields include data fields for multiple treatment cycles at different times (Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 6, Heaton and Jakobovits teach the method of claim 1, wherein the first data structure comprises the patient data for the plurality of patients is reduced in size by at least 50% compared to the one or more data structures comprising the source data for the plurality of patients, said reduction in size being achieved without additional computerized data compression algorithms (Heaton: ¶ 0104, i.e., “the user chooses one, several, or all groups for export in the desired format…choose which table data ("Tabular"), continuous glucose values ("Time Series"), or both, to export”; ¶ 0108, i.e., Examiner interprets the claimed reduction in size of the first data structure by at least 50% compared to the one or more data structures comprising the source data as design choice and Examiner interprets the user’s ability to “select one or more clinical study datasets for the processor to load from a local storage drive or the server into memory for use by the computer program 150” as the claimed first data structure being reduced in size by at least 50% because the user can select less than half of the available source data, inherently resulting in the first data structure containing less than half of the available source data).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 7, Heaton and Jakobovits teach the method of claim 1, wherein the one or more data structures comprises multiple data structures (Heaton: ¶ 0058, i.e., Examiner interprets the plural data fields of the one or more data structures as the claimed multiple data structures, which has already been taught by the cited prior art in the independent claim).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 8, Heaton and Jakobovits teach the method of claim 1, comprising not selecting for assignment source data from the one or more other data structures (Heaton: figure 7a, i.e., the “Groups” section includes a “-” icon for removing groups; ¶ 0104, i.e., Examiner interprets the user’s ability to “remove groups from selection” as the claimed non-selection of source data for assignment; ¶ 0176) that comprises laboratory test data with a normal range (Heaton: figure 7a, i.e., Examiner interprets the “Non-diabetic” group in the “Groups” section as the claimed source data comprising laboratory test data with a normal range because diabetes is classified by glucose values being outside of a specific range; ¶ 0176).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 9, Heaton teaches a computer system (Heaton: abstract) for transforming patient data formatted according to one or more computer data structures into another format of another computer data structure for efficient processing and visualization of patient data, the method comprising: 
a processing system (Heaton: ¶ 0013-0019); and 
a memory coupled to the processing system (Heaton: ¶ 0013-0019), 
wherein the processing system is configured to execute steps comprising: 
defining a first data structure comprising a two-dimensional array with multiple data fields arranged as cells in which to store patient data for a plurality of patients (Heaton: figure 7a, i.e., an exemplary user interface displays a table (including rows and columns) of patient data; ¶ 0104-0105; ¶ 0114, i.e., Examiner interprets the “table view” as the claimed two-dimensional array); 
accessing source data structured according to one or more other data structures for the plurality of patients, the source data being arranged among plural data fields of the one or more data structures (Heaton: ¶ 0058-0059), each of the plural data fields of the one or more other data structures having a data type (Heaton: ¶ 0058, i.e., Examiner interprets “values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc.” as the claimed data type), each of the plural data fields of the one or more other data structures having a content type (Heaton: ¶ 0058, i.e., Examiner interprets “glucose values” as the claimed content type), the one or more other data structures being different in structure from the first data structure (Heaton: ¶ 0058, i.e., Examiner interprets the “different data sources, such as data files produced during clinical studies, or extracted from personal blood glucose measurement devices, manual inputs, such as typing in data on an input device, glucose values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc., or any other types of diagnostic data (other than glucose) from nonclinical study sources” as being different in structure from the table view in figure 7a); 
merging the source data of the one or more data structures into a second data structure configured as a two dimensional array, the patient data being preprocessed…as stored in the (Heaton: ¶ 0060, i.e., “transforming the data into a file format such as depicted by FIG. 2, e.g., placing static and variable data in relational tables”); 
selecting desired source data for the plurality of patients from the plural data fields of the one or more other data structures merged in the second data structure (Heaton: ¶ 0061, i.e., “a user then in step 120 may contextualize selected relevant variables and add disease-specific metadata using the GUI”; ¶ 0108); 
assigning selected source data from the plural data fields of the one or more other data structures merged in the second data structure to the multiple data fields of the first data structure to populate the patient data of the first data structure (Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data, as indicated in the “Studies” section 216; ¶ 0108, i.e., “the corresponding Study Subjects or patient data objects 305 appear in the viewing area 220”; ¶ 0114), 
wherein the assigning includes transforming source data of different content types for two or more fields of the one or more other data structures into a particular transformative data field of the first data structure, the transformative data field being a single cell of the two-dimensional array that stores two or more pieces of data of the different content types (Heaton: figure 7a, i.e., an exemplary cell in the “Tags” column includes “Obese {BMI>30}” (representative of a “BMI” value) and “Max glucose>130” (representative of a “time-series glucose” value); ¶ 0108; ¶ 0114; ¶ 0127), 
wherein the multiple data fields of the first data structure include data fields for multiple treatment cycles at different times (Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105); and 
processing the patient data of the first data structure for visualization at a graphical user interface such that representations of fields of the multiple data fields of the first data structure for (Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data; ¶ 0114), and such that certain fields of the multiple fields of the first data structure are structured so as to not visibly convey numerical or textual data via the graphical user interface, wherein at least some of the certain fields convey substantive information by virtue of not displaying visible numerical or textual data (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese)).
Yet, Heaton does not explicitly teach, but Jakobovits teaches, in the same field of endeavor, 
…the patient data being preprocessed and de- identified as stored in the second data structure (Jakobovits: figure 9, i.e., “Subjects” “Name” is de-identified (i.e., “PLAQUE0809”) in the table; ¶ 0076, i.e., “data is anonymized”); 
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 10, Heaton and Jakobovits teach the system of claim 9, wherein assigning selected source data from the plural data fields comprises not assigning source data from some of the plural data fields of the one or more data structures (Heaton: figure 2, i.e., the “Time-dependent data” table includes “BT” values; figure 7a, i.e., table 220 does not include “BT” values).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 11, Heaton and Jakobovits teach the system of claim 9, wherein the multiple data fields of the first data structure for a given patient include a first set of data fields for storing screening information for the given patient (Heaton: ¶ 0112, i.e., Examiner interprets “Sex, Age” as the claimed screening information because ¶ 0039 of the specification of the present invention includes “ screening information includes information such as…age at field B6, gender”), a second set of data fields for storing treatment information for the given patient (Heaton: figure 5, i.e., “Variables” include “Insulin Therapy”; ¶ 0112), a third set of data fields for storing information regarding patient response to treatment for the given patient (Heaton: figure 5, i.e., Examiner interprets the “Glucose Monitoring” as the claimed information regarding patient response because the glucose values change with the patient’s treatment; ¶ 0059; ¶ 0112), a fourth set of data fields for storing laboratory results information for the given patient (Heaton: figure 5a, i.e., “Variables” include “Laboratory Data”; ¶ 0112), a fifth set of data fields for storing medication information for the given patient (Heaton: ¶ 0190-1091), and a sixth set of data fields for storing adverse event information for the given patient (Heaton: ¶ 0190-0191); and 
wherein the second, third, fourth, fifth, and sixth sets of data fields include data fields for multiple treatment cycles at different times (Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 14, Heaton and Jakobovits teach the system of claim 9, the first data structure comprising the patient data for the plurality of patients is reduced in size by at least 50% compared to the one or more data structures comprising the source data for the plurality of patients, said reduction in size being achieved without additional computerized data compression algorithms (Heaton: ¶ 0104, i.e., “the user chooses one, several, or all groups for export in the desired format…choose which table data ("Tabular"), continuous glucose values ("Time Series"), or both, to export”; ¶ 0108, i.e., Examiner interprets the claimed reduction in size of the first data structure by at least 50% compared to the one or more data structures comprising the source data as design choice and Examiner interprets the user’s ability to “select one or more clinical study datasets for the processor to load from a local storage drive or the server into memory for use by the computer program 150” as the claimed first data structure being reduced in size by at least 50% because the user can select less than half of the available source data, inherently resulting in the first data structure containing less than half of the available source data).

Regarding (currently amended) claim 15, Heaton and Jakobovits teach the system of claim 9, wherein the one or more data structures comprises multiple data structures (Heaton: ¶ 0058, i.e., Examiner interprets the plural data fields of the one or more data structures as the claimed multiple data structures, which has already been taught by the cited prior art in the independent claim).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 16, Heaton and Jakobovits teach the system of claim 9, wherein the processing system is configured to not select for assignment source data from the one or more other data structures (Heaton: figure 7a, i.e., the “Groups” section includes a “-” icon for removing groups; ¶ 0104, i.e., Examiner interprets the user’s ability to “remove groups from selection” as the claimed non-selection of source data for assignment; ¶ 0176) that comprises laboratory test data with a normal range (Heaton: figure 7a, i.e., Examiner interprets the “Non-diabetic” group in the “Groups” section as the claimed source data comprising laboratory test data with a normal range because diabetes is classified by glucose values being outside of a specific range; ¶ 0176).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 17, Heaton teaches a non-transitory computer readable medium (Heaton: ¶ 0019; ¶ 0038-0039) for transforming patient data formatted according to one or more computer data structures into another format of another computer data structure for efficient processing and visualization of patient data, non-transitory computer readable medium comprising computer instructions which when executed cause a processing system to execute steps (Heaton: ¶ 0019; ¶ 0038-0039) comprising: 
defining a first data structure comprising a two-dimensional array with multiple data fields arranged as cells in which to store patient data for a plurality of patients (Heaton: figure 7a, i.e., an exemplary user interface displays a table (including rows and columns) of patient data; ¶ 0104-0105; ¶ 0114, i.e., Examiner interprets the “table view” as the claimed two-dimensional array); 
accessing source data structured according to one or more other data structures for the plurality of patients, the source data being arranged among plural data fields of the one or more data structures (Heaton: ¶ 0058-0059), each of the plural data fields of the one or more other data structures having a data type (Heaton: ¶ 0058, i.e., Examiner interprets “values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc.” as the claimed data type), each of the plural data fields of the one or more other data structures having a content type (Heaton: ¶ 0058, i.e., Examiner interprets “glucose values” as the claimed content type), the one or more other data structures being different in structure from the first data structure (Heaton: ¶ 0058, i.e., Examiner interprets the “different data sources, such as data files produced during clinical studies, or extracted from personal blood glucose measurement devices, manual inputs, such as typing in data on an input device, glucose values formatted in standard electronic file formats such as Excel, .csv, ASCII, binary, etc., or any other types of diagnostic data (other than glucose) from nonclinical study sources” as being different in structure from the table view in figure 7a); 
merging the source data of the one or more data structures into a second data structure configured as a two dimensional array, the patient data being preprocessed…as stored in the second data structure (Heaton: ¶ 0060, i.e., “transforming the data into a file format such as depicted by FIG. 2, e.g., placing static and variable data in relational tables”); 
selecting desired source data for the plurality of patients from the plural data fields of the one or more other data structures merged in the second data structure (Heaton: ¶ 0061, i.e., “a user then in step 120 may contextualize selected relevant variables and add disease-specific metadata using the GUI”; ¶ 0108); 
assigning selected source data from the plural data fields of the one or more other data structures merged in the second data structure to the multiple data fields of the first data structure to populate the patient data of the first data structure (Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data, as indicated in the “Studies” section 216; ¶ 0108, i.e., “the corresponding Study Subjects or patient data objects 305 appear in the viewing area 220”; ¶ 0114), 
wherein the assigning includes transforming source data of different content types for two or more fields of the one or more other data structures into a particular transformative data field of the first data structure, the transformative data field being a single cell of the two-dimensional array that stores two or more pieces of data of the different content types (Heaton: figure 7a, i.e., an exemplary cell in the “Tags” column includes “Obese {BMI>30}” (representative of a “BMI” value) and “Max glucose>130” (representative of a “time-series glucose” value); ¶ 0108; ¶ 0114; ¶ 0127), 
wherein the multiple data fields of the first data structure include data fields for multiple treatment cycles at different times (Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105); and 
processing the patient data of the first data structure for visualization at a graphical user interface such that representations of fields of the multiple data fields of the first data structure for a given patient are arranged for display via a single window of the graphical user interface (Heaton: figure 7a, i.e., an exemplary user interface displays a table 220 populated with selected patient data; ¶ 0114), and such that certain fields of the multiple fields of the first data structure are structured so as to not visibly convey numerical or textual data via the graphical user interface, wherein at least some of the certain fields convey substantive information by virtue of not displaying visible numerical or textual data (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese)).
Yet, Heaton does not explicitly teach, but Jakobovits teaches, in the same field of endeavor, 
(Jakobovits: figure 9, i.e., “Subjects” “Name” is de-identified (i.e., “PLAQUE0809”) in the table; ¶ 0076, i.e., “data is anonymized”); 
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 18, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, wherein assigning selected source data from the plural data fields comprises not assigning source data from some of the plural data fields of the one or more data structures (Heaton: figure 2, i.e., the “Time-dependent data” table includes “BT” values; figure 7a, i.e., table 220 does not include “BT” values).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 19, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, wherein the multiple data fields of the first data structure for a given patient include a first set of data fields for storing screening information for the given patient (Heaton: ¶ 0112, i.e., Examiner interprets “Sex, Age” as the claimed screening information because ¶ 0039 of the specification of the present invention includes “ screening information includes information such as…age at field B6, gender”), a second set of data fields for storing treatment information for the given patient (Heaton: figure 5, i.e., “Variables” include “Insulin Therapy”; ¶ 0112), a third set of data fields for storing information regarding patient response to treatment for the given patient (Heaton: figure 5, i.e., Examiner interprets the “Glucose Monitoring” as the claimed information regarding patient response because the glucose values change with the patient’s treatment; ¶ 0059; ¶ 0112), a fourth set of data fields for storing laboratory results information for the given patient (Heaton: figure 5a, i.e., “Variables” include “Laboratory Data”; ¶ 0112), a fifth set of data fields for storing medication information for the given patient (Heaton: ¶ 0190-1091), and a sixth set of data fields for storing adverse event information for the given patient (Heaton: ¶ 0190-0191); and 
(Heaton: ¶ 0054, i.e., “the data format used by the underlying data handling and visualization engine…contains the measurements of one parameter (body temperature) over time”; ¶ 0055, i.e., “observations can be…performed multiple times and be time-referenced”; ¶ 0059; ¶ 0104-0105).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 22, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, the first data structure comprising the patient data for the plurality of patients is reduced in size by at least 50% compared to the one or more data structures comprising the source data for the plurality of patients, said reduction in size being achieved without additional computerized data compression algorithms (Heaton: ¶ 0104, i.e., “the user chooses one, several, or all groups for export in the desired format…choose which table data ("Tabular"), continuous glucose values ("Time Series"), or both, to export”; ¶ 0108, i.e., Examiner interprets the claimed reduction in size of the first data structure by at least 50% compared to the one or more data structures comprising the source data as design choice and Examiner interprets the user’s ability to “select one or more clinical study datasets for the processor to load from a local storage drive or the server into memory for use by the computer program 150” as the claimed first data structure being reduced in size by at least 50% because the user can select less than half of the available source data, inherently resulting in the first data structure containing less than half of the available source data).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 23, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, wherein the one or more data structures comprises multiple data structures (Heaton: ¶ 0058, i.e., Examiner interprets the plural data fields of the one or more data structures as the claimed multiple data structures, which has already been taught by the cited prior art in the independent claim).

Regarding (previously presented) claim 24, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, wherein the computer instructions are configured to cause the processing system to not select for assignment source data from the one or more other data structures (Heaton: figure 7a, i.e., the “Groups” section includes a “-” icon for removing groups; ¶ 0104, i.e., Examiner interprets the user’s ability to “remove groups from selection” as the claimed non-selection of source data for assignment; ¶ 0176) that comprises laboratory test data with a normal range (Heaton: figure 7a, i.e., Examiner interprets the “Non-diabetic” group in the “Groups” section as the claimed source data comprising laboratory test data with a normal range because diabetes is classified by glucose values being outside of a specific range; ¶ 0176).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 28, Heaton and Jakobovits teach the computerized method of claim 1, wherein the patient data as stored in the second data structure is de-identified to remove patient identifying information except for a numerical patient ID associated with each patient (Jakobovits: figure 9, i.e., “Subjects” “Name” is de-identified to “97087” and “42121” in the table; ¶ 0076, i.e., “data is anonymized”).
The obviousness of combining the teachings of Heaton and Jakobovits are discussed in the rejection of claim 1, and incorporated herein.
Claims 4-5, 12-13, 20-21, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Heaton et al. (U.S. Patent App. Pub. No. US 2011/0191343 A1, hereinafter referred to as "Heaton") in view of Jakobovits (U.S. Patent App. Pub. No. US 2009/0132285 A1), as applied to claims 1-3, 6-11, 14-19, 22-25, 28, further in view of Carpenter (“Are You Missing Out? Working with Missing Values to Make the Most of What is not There”).
Regarding (previously presented) claim 4, Heaton and Jakobovits teach the method of claim 1, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields containing no numerical or textual data, wherein at least some of the blank data fields convey substantive (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese))...
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, and wherein some other fields of the first data structure are processed to be visualized at the graphical user interface with a non-numeric, non- textual character(s) to convey that source data are missing or absent for such fields (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the visualization of fields with missing or absent data with a non-numeric, non-textual character(s), as taught by Carpenter, with the system of Heaton and Jakobovits, with the motivation to “[determine] if the argument contains a missing value” (Carpenter: page 5, “Detecting Missing Values – MISSING” section, first ¶).
Regarding (previously presented) claim 5, Heaton and Jakobovits teach the method of claim 1.
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields for which source data are absent or missing (Carpenter: page 1, “Introduction” section, first ¶, i.e., “character missing values are designated using a blank (‘ ‘)”), and wherein at least some other fields of the first data structure are processed to be visualized at the graphical user interface with non-numeric, non-textual characters which convey substantive information such that patient data corresponding to such fields are within a normal range or unremarkable by virtue of being represented by non-numeric, non-textual characters (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”; page 1, “Introduction” section, third ¶, i.e., “arithmetically numeric missing values are essentially minus infinity (i.e. super small)…Most numeric functions that operate on lists of values, such as the MEAN and STDERR functions, will automatically ignore missing values”; page 2, “FUNCTIONS AND ROUTINES” section, i.e., Examiner interprets the “missing values” of which “some functions can accept…as arguments and still return the correct value” as the claimed unremarkable patient data).
The obviousness of combining the teachings of Heaton, Jakobovits, and Carpenter are discussed in the rejection of claim 4, and incorporated herein.
Regarding (previously presented) claim 12, Heaton and Jakobovits teach the system of claim 9, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields containing no numerical or textual data, wherein at least some of the blank data fields convey substantive information such that patient data corresponding to such fields are within a normal range or unremarkable by virtue of being represented as blank data fields (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese))... 
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, and wherein some other fields of the first data structure are processed to be visualized at the graphical user interface with a non-numeric, non- textual character(s) to convey that source data are missing or absent for such fields (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”).
The obviousness of combining the teachings of Heaton, Jakobovits, and Carpenter are discussed in the rejection of claim 4, and incorporated herein.
Regarding (previously presented) claim 13, Heaton and Jakobovits teach the system of claim 9.
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields for which source data are absent or missing (Carpenter: page 1, “Introduction” section, first ¶, i.e., “character missing values are designated using a blank (‘ ‘)”), and wherein at least some other fields of the first data structure are processed to be visualized at the graphical user interface with (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”; page 1, “Introduction” section, third ¶, i.e., “arithmetically numeric missing values are essentially minus infinity (i.e. super small)…Most numeric functions that operate on lists of values, such as the MEAN and STDERR functions, will automatically ignore missing values”; page 2, “FUNCTIONS AND ROUTINES” section, i.e., Examiner interprets the “missing values” of which “some functions can accept…as arguments and still return the correct value” as the claimed unremarkable patient data).
The obviousness of combining the teachings of Heaton, Jakobovits, and Carpenter are discussed in the rejection of claim 4, and incorporated herein.
Regarding (previously presented) claim 20, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields containing no numerical or textual data, wherein at least some of the blank data fields convey substantive information such that patient data corresponding to such fields are within a normal range or unremarkable by virtue of being represented as blank data fields (Heaton: figure 7b, i.e., some cells in the “Tags” column displays “Max glucose>130,” whereas some cells are empty; ¶ 0114; ¶ 0127, i.e., Examiner interprets the lack of listing the tags “in the Tag column 505 provided in the viewing area” (i.e., “Obese {BMI>30}) as the claimed fields conveying the lack of the tag description (i.e., not obese))...
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, and wherein some other fields of the first data structure are processed to be visualized at the graphical user interface with a non-numeric, non-textual character(s) to convey that source data are missing or absent for such fields (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”).
The obviousness of combining the teachings of Heaton, Jakobovits, and Carpenter are discussed in the rejection of claim 4, and incorporated herein.
Regarding (previously presented) claim 21, Heaton and Jakobovits teach the non-transitory computer readable medium of claim 17.
Yet, Heaton and Jakobovits do not explicitly teach, but Carpenter teaches, in the same field of endeavor, wherein after said assigning, some of the multiple fields of the first data structure are blank data fields for which source data are absent or missing (Carpenter: page 1, “Introduction” section, first ¶, i.e., “character missing values are designated using a blank (‘ ‘)”), and wherein at least some other fields of the first data structure are processed to be visualized at the graphical user interface with non-numeric, non-textual characters which convey substantive information such that patient data corresponding to such fields are within a normal range or unremarkable by virtue of being represented by non-numeric, non-textual characters (Carpenter: page 1, “Introduction” section, first ¶, i.e., “numeric missing values are typically designated with a dot ( . )”; page 1, “Introduction” section, third ¶, i.e., “arithmetically numeric missing values are essentially minus infinity (i.e. super small)…Most numeric functions that operate on lists of values, such as the MEAN and STDERR functions, will automatically ignore missing values”; page 2, “FUNCTIONS AND ROUTINES” section, i.e., Examiner interprets the “missing values” of which “some functions can accept…as arguments and still return the correct value” as the claimed unremarkable patient data).
The obviousness of combining the teachings of Heaton, Jakobovits, and Carpenter are discussed in the rejection of claim 4, and incorporated herein.
Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 03/18/2021.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“The Claims Integrate Any Alleged Abstract Idea Into a Practical Application” because “amended independent claims 1, 9, and 17 reflect computerized transforming of patient data in a manner that improves the functioning of a computer…The specification explains this merging of data using a second data 
Regarding the 103 rejections, the cited prior art references do not teach the amended limitations (i.e., “merging the source data of the one or more data structures into a second data structure configured as a two dimensional array, the patient data being preprocessed and de-identified as stored in the second data structure”) because 
“The person of ordinary skill in the art (POSA) would not be motivated to implement the claimed "second data structure" in Sasidhar because the instant application makes clear that POSAs would be led away from this solution. (See Published Application at [0023].) Further, the POSA seeking to make the provision of data more efficient in Sasidhar would, if anything, be motivated to enhance the processes related to Sasidhar's data aggregator. The POSA would therefore not be led to implement a second, intermediate data structure”;
“[Heaton] includes no disclosure of merging any data into a second data structure”;
“The Carpenter reference…does not remedy the deficiencies of Sasidhar.”
In response to Applicant’s argument that (a) regarding the 101 rejections:
“The Claims Integrate Any Alleged Abstract Idea Into a Practical Application” because “amended independent claims 1, 9, and 17 reflect computerized transforming of patient data in a manner that improves the functioning of a computer…The specification explains this merging of data using a second data structure (referred to in embodiments of the specification as an "intermediate data structure") provides distinct advantages to the functioning of a computer” and “similar to the patent-eligible claims of Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (2016), the pending claims "make non-abstract improvements to computer technology." As shown above, the claims enable multiple technical advantages and thus improve the functioning of a computer system”:
It is respectfully submitted that Examiner withdraws the 101 rejections of claims 1-24, 28 which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (b) regarding the 103 rejections, the cited prior art references do not teach the amended limitations (i.e., “merging the source data of the one or more data structures into a second data structure configured as a two dimensional array, the patient data being preprocessed and de-identified as stored in the second data structure”): 
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time. As such, Applicant's remarks with regard to Sasidhar are moot in light of the inclusion of the teachings of Heaton and Jakobovits, as addressed in the above Office Action. It is respectfully submitted that the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/E.H./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626